                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                   JS-6
                       CIVIL MINUTES – GENERAL
 Case No. SACV 17-02151 AG (DFMx)            Date                          February 12, 2019
 Title       NATHANNA GODFREE V. YU-CHI CHIAO ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REGARDING DISMISSAL

In December 2017, pro se Plaintiff Nathanna Godfree filed a complaint against Defendants
Yu-Chi Chiao, Hannstar Display Corporation, Hannspree Worldwide, and Hannspree Inc. for
copyright infringement and unjust enrichment. (Compl., Dkt. No. 1.) More than a year later
and without leave of court, Plaintiff filed an amended complaint adding two new
Defendants—Defendant Patrick J. Murphy and HP Inc. (First Amended Compl. (“FAC”),
Dkt. No. 31.)

But before the amended complaint was filed, the Court issued a scheduling order outlining
dates and deadlines for this case. (See Scheduling Order, Dkt. No. 26.) That order, dated
March 14, 2018, said that a final pretrial conference for this case would be held on February
11, 2019. (Id.) The scheduling order further ordered the parties to be “completely familiar with
the Federal Rules of Civil Procedure, the Local Rules of the Central District of California, and
the FAQ’s about Judges’ Procedures and Schedules” and to “keep the Court informed
concerning the status of this case”. (Scheduling Order, Dkt. No. 26 at 1.) And, on top of that,
the scheduling order required the parties to “strictly comply with the requirements of all Local
Rules at Local Rule 16 et seq”, which provides that the parties must file certain documents with
the court sometime before the pretrial conference hearing. (Id. at 3; see generally L.R. 16.)

The Court held the final pretrial conference as scheduled. Plaintiff appeared on behalf of
herself and counsel for Defendants Murphy and HP Inc. also appeared. But during the
pretrial conference, it became clear to the Court that Plaintiff wasn’t ready to begin trial on
this 2017 case as scheduled. It also became clear to the Court that Plaintiff had failed to
prosecute this case efficiently, failed to follow Court orders, and failed to abide by this Court’s
Local Rules or the Federal Rules of Civil Procedure. Plaintiff hasn’t filed any of the pretrial
                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 3
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 17-02151 AG (DFMx)            Date                           February 12, 2019
 Title       NATHANNA GODFREE V. YU-CHI CHIAO ET AL.


documents required by Local Rule 16 et seq. Except for two or so defendants, service hasn’t
been effected. And, in any event, Plaintiff’s amended complaint doesn’t comply with the
requirements of Federal Rule of Civil Procedure 15(a). See Fed. R. Civ. P. 15(a)(2) (requiring a
plaintiff to seek leave of court or written consent from the opposing party before filing an
amended complaint).

So what should the Court do? Well, Federal Rule of Civil Procedure 41(b) grants district
courts the authority to dismiss actions on their own motion for failure to prosecute or for
failure to comply with court orders. See Link v. Wabash R.R., 370 U.S. 626, 629-31 (1962)
(“The power to invoke this sanction is necessary in order to prevent undue delays in the
disposition of pending cases and to avoid congestion in the calendars of the District Courts.”);
see generally Fed. R. Civ. P. 41(b). When considering whether to dismiss an action for failure to
prosecute, the Court must weigh five factors: “(1) the public’s interest in expeditious
resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to
the defendants; (4) the public policy favoring disposition of cases on their merits[;] and (5) the
availability of less drastic sanctions.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th 1986); see
also Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (listing factors).

These factors warrant dismissal here. Turning to the first factor, “[t]he public’s interest in
expeditious resolution of litigation always favors dismissal.” Yourish v. California Amplifier, 191
F.3d 983, 990 (9th Cir. 1999). And this case has been anything but expeditious. To the
contrary, the facts underlying this dispute date back to 2005. (FAC at ¶ 4.) Now it’s 2019 and
this litigation has been pending for over a year, but numerous defendants remain unserved.
The first factor therefore favors dismissal.

So does the second factor. Plaintiff’s case has consumed a great deal of the Court’s time that
could have been devoted to other cases and matters. Indeed, Plaintiff forced the Court to hold
a pretrial conference in a case that clearly wasn’t ready for trial when Plaintiff could have
instead asked the Court to continue the hearing to a later date. This case has thus impeded the
Court’s ability to manage its docket. See Pagtalunan, 291 F.3d at 639 (“The trial judge is in the
best position to determine whether the delay in a particular case interferes with docket
management and the public interest.”)



                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 17-02151 AG (DFMx)            Date                            February 12, 2019
 Title       NATHANNA GODFREE V. YU-CHI CHIAO ET AL.


The third factor—prejudice to the Defendants—also favors dismissal. Indeed, a Plaintiff’s
“[u]reasonable delay creates a presumption of injury to the defense”, and the Plaintiff has
committed such delay here. Henderson, 779 F.2d at 1423. But the risk of prejudice doesn’t end
there. Though Plaintiff says she visited the Court’s pro se clinic for legal help, Plaintiff’s claims
remain difficult to understand. Perhaps this is best illustrated by the fact that Plaintiff has
requested more than $6 billion in damages. (See FAC at ¶ 12.) Forcing these late-served
Defendants to defend against Plaintiff’s confusing claims, which stem from facts over a
decade old, would amount to prejudice. See Pagtalunan, 291 F.3d at 639 (noting that the risk of
prejudice to defendants is related to the plaintiff’s failure to prosecute an action).

The fourth factor ordinarily weighs against dismissal. “However, it is the responsibility of the
moving party to prosecute the action at a reasonable pace, and to refrain from dilatory and
evasive tactics.” Williams v. Young, No. CV 10-06640 VBF (SS), 2010 WL 5524987, at *3 (C.D.
Cal. Dec. 16, 2010) (citing Morris v. Morgan Stanley & Co., 942 F.2d 68, 652 (9th Cir. 1991).
Because Plaintiff “has not discharged this responsibility despite having ample time and
opportunity to do so,” “the public policy favoring the resolution of disputes on the merits
does not outweigh [Plaintiff’s] failure” to prosecute this action and follow Court orders. Id.

As to the last factor, at this late date less drastic option are limited, and the Court finds that
dismissal is the appropriate solution here.

The Court therefore DISMISSES the case under Rule 41(b) without prejudice.


                                                                                             :    0
                                                     Initials of Preparer         mku




                                       CIVIL MINUTES – GENERAL
                                               Page 3 of 3
